THE COURT.
Appeal from an order granting a change of place of trial from the superior court of the city and county of San Francisco to the superior court of Los Angeles County on the ground that the convenience of witnesses and the ends of justice would be promoted by the change. (Code Civ. Proc., sec. 397, subd. 3.)
The order was affirmed from the bench for the reason that it satisfactorily appeared to the court that there was a sufficient showing made by the affidavit in support of the motion to sustain the conclusion of the lower court that “the convenience of witnesses and the ends of justice” would be promoted by such a change.